Citation Nr: 1421884	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the appellant's discharge is a bar to receipt of VA benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The appellant served on active duty with the United States Army from February 1966 to July 1970.  He served in the Republic of Vietnam from December 1966 to December 1967 and is receipt of the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which found that the appellant's military service from February 1966 to July 1970 was not honorable for VA purposes and rendered him ineligible for VA benefits.  

In June 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The appellant entered active military service in December 1966 and received a discharge under conditions other than honorable in July 1970.
 
2.  During active service, the appellant was absent without leave (AWOL) for a total of 517 days, to include a period of 376 days from November 18, 1968 to November 29, 1969.

3.  No compelling circumstances have been presented to account for the appellant's prolonged period of AWOL. 

4.  There is no indication that the appellant was insane at the time that he went AWOL in November 1968.




CONCLUSION OF LAW

The character of the appellant's discharge constitutes a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July and September 2008, the appellant initiated claims for entitlement to service connection for several disabilities including posttraumatic stress disorder (PTSD), hepatitis, and leukemia.  A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term 'Veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2013).  

In this case, the appellant entered active duty service in February 1966.  He served in Vietnam from December 1966 to December 1967 and personnel records establish his participation in combat operations based on his receipt of the Combat Infantryman Badge. The appellant's DD-214 also documents numerous periods when he was AWOL, the longest dating from November 18, 1969 to November 29, 1969, a period of 376 days.  The appellant was discharged in July 1970 under conditions other than honorable based on the multiple and prolonged periods of AWOL. 

Generally, if a person receives a discharge under other than honorable conditions because of a continuous period of AWOL of at least 180 days, the discharge will serve as a bar to the receipt of VA benefits.  38 C.F.R. § 3.12(c)(6).  This type of discharge will not be a bar if it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Additionally, the discharge will not serve as a bar to benefits if there are compelling circumstances to warrant the prolonged absence.  38 C.F.R. § 3.12(c)(6).

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  38 C.F.R. § 3.12(c)(6)(ii).

The appellant contends that his discharge should not serve as a bar to VA benefits as he went AWOL due to mental strain associated with his combat service in Vietnam and his use of drugs to self-medicate psychiatric symptoms.  He also testified in June 2012 that his periods of AWOL were precipitated by his general post-Vietnam mindset exacerbated by the antiwar sentiment of the country, the assassination of Rev. Martin Luther King, Jr., the death of one of his close friends in a motor vehicle accident, and his duty assignment at Dover Air Force Base where he worked in the mortuary with the bodies of soldiers who were killed in action.  

After review of the evidence, the Board finds that the record does not establish the presence of compelling circumstances to warrant the appellant's prolonged absence from duty.  First, the appellant's service exclusive of the period of prolonged AWOL was not of such quality and length that it can be characterized as honest, faithful and meritorious.  He served on active duty for a total of three and a half years, but his service was punctuated by numerous and frequent periods of AWOL starting in the first year of his enlistment.  In fact, the appellant was only actually present for duty during approximately two years of his military service-the other year and a half were spent AWOL.  The Board acknowledges the appellant's service in Vietnam, which was described as "good" by his executive officer in June 1970, and his participation in combat, but notes that he was also AWOL for a short period while serving in Vietnam.  In April 1970, court martial charges were brought against the appellant, not only for his periods of AWOL, but also because he twice escaped confinement while being held for his offenses.  His discharge in July 1970 was issued in lieu of trial by court martial.  Under these circumstances, the Board cannot conclude that his service exclusive of the extended period of AWOL was "honest, faithful and meritorious."  38 C.F.R. § 3.12(c)(6)(i).  

The Board must also consider the reasons offered by the appellant for going AWOL.  As noted above, the appellant testified in June 2012 that he had many reasons for his prolonged period of AWOL in 1968-1969, to include his general mental state, stress from the death of a close friend in a motor vehicle accident, his duty assignment at Dover Air Force Base, and the politically charged antiwar movement.  The appellant did not report that he was AWOL to attend to any kind of family emergency or because he owed any obligation to a third party.  He testified that he was "running away" due to various emotional stressors.  

The Board observes that the appellant's more recent testimony explaining the reasons for his prolonged period of AWOL conflict with a statement he provided in May 1970 in connection with his referral for a general court martial.  In the statement, the appellant acknowledged that he went AWOL from the Dover Air Force Base because he was bothered by the thought of working with cadavers, but this period of AWOL lasted 45 days and occurred in April 1968, seven months before his prolonged period of AWOL.  At the time of his year-long absence from duty, the appellant was working a desk job at Fort Lewis, Washington.  He wrote that he went AWOL in November 1968 as his mind was under the influence of drugs.  He did not state that his absence was precipitated by the death of a close friend or was a reaction to the current political landscape.  Additionally, the Board notes that while the appellant testified in June 2012 that he began to use drugs after his return from Vietnam, the May 1970 statement clearly dates the onset of his drug use to September 1966, within his first year of active duty and before any overseas service.  The appellant also testified that he voluntarily ended his periods of AWOL by turning himself in to the nearest military facility.  In contrast, the May 1970 statement explains that he was actually arrested in Washington State in July 1969 for selling drugs and was held in prison until November 1969 when he was eventually returned to military custody. 

The Board has considered the reasons offered by the appellant in his testimony and statements provided during the claims period.  He was 22 years old at the time he went AWOL in November 1968, and while the record does not contain specific information regarding his background or education, it is clear that he may not have possessed great judgmental maturity.  However, despite the appellant's more recent explanations for his extended period of AWOL, his own contemporaneous statements make clear that drug use was the primary precipitating factor.  The Board also finds that the statement provided in May 1970 is a more credible resource for determining the appellant's motivations as it was written only six months after his return to military custody.  The recent testimony and statements provided by the appellant in the context of his claims for VA compensation were comparatively provided more than 30 years after his discharge from active duty.  

The Board has also considered the effect of any hardship or suffering incurred as a result of the appellant's combat service in Vietnam.  Both the May 1970 statement and his more recent testimony speak of the mental strain associated with combat duty.  The Board is sympathetic to the appellant's circumstances and notes that one of the claims he filed in 2008 was for service connection for PTSD.  However, the Board must also take into account the evidence indicating that drug use was the primary motivator in the appellant's decision to go AWOL in November 1968, especially in light of his May 1970 statement detailing that his drug problems began before he served in Vietnam.  In addition, service treatment records do not note any complaints or treatment for psychiatric problems aside from a notation in an August 1968 hospital report (pertaining to treatment for hepatitis) stating that the appellant was attending group therapy for drug use.  Therefore, with consideration of all the evidence, the Board concludes that the appellant has not presented compelling circumstances to warrant his prolonged absence from duty beginning in November 1968 in accordance with 38 C.F.R. § 3.12(c)(6)(i).   

Finally, the Board must determine whether the appellant was insane at the time of his prolonged period of AWOL in November 1968.   A discharge under other than honorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  In order for a person to be insane at the time of committing an in-service offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of Veteran's benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). VAOPGCPREC 20-97 (May 22, 1997), 62 Fed. Reg. 37955 (1997).

The Board finds that the appellant was not insane in November 1968 when he went AWOL for a period of 376 days.  As noted above, service records do not document any complaints or findings of psychiatric problems aside from the appellant's participation in group therapy for drug use.  In his March 1970 statement, the appellant reported that he went AWOL in November 1968 because his mind was under the influence of drugs; he did not contend that it was due to psychiatric disease.  To the extent the appellant now claims that PTSD was the cause of his drug use, the Board notes that the evidence indicates the appellant abused drugs consistently throughout his period of active duty, to include the period before his combat stressors in Vietnam.  In a June 1970 memorandum, the appellant's executive officer described his behavior as unsuitable for further military service, but there is no indication any of the appellant's superior officers suspected a psychiatric basis or other disease was the cause of his poor behavior pattern. 

Additionally, the appellant's personnel records document multiple and frequent episodes of AWOL.  Thus, the Board cannot conclude that the appellant's extended period of AWOL beginning in November 1968 was representative of a "prolonged deviation from his normal method of behavior."  The appellant's March 1970 statement also describes his dedication to remaining drug-free following his discharge and encouraging others (including his younger brother) to abstain from the use of illegal substances.  The tone and content of the letter indicates that the appellant was able to adjust to the social customs of his community.  In short, there is simply no lay or medical evidence demonstrating that the appellant was insane for VA purposes at the time of his extended period of AWOL from November 1968 to November 1969.  

In conclusion, the Board finds that the character of the appellant's discharge is a bar to the receipt of benefits and basic eligibility to VA benefits has not been established.  The Board is sympathetic to the appellant's claim and observes that many of his friends and family have provided lay statements describing his current good character.  Nonetheless, VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  The record is clear that the appellant was AWOL for a period of 376 days beginning in November 1968 due primarily to his abuse of drugs.  The record does not describe any compelling circumstances for the appellant's extended period of AWOL, nor does it establish that he was insane at that time.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to assist provisions concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, it was held that there is no duty to assist a claimant when there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.

In this case, undisputed facts render the appellant ineligible for the claimed benefit. Moreover, there is no additional evidence that would substantiate the claim.  Therefore, the notice and duty to assist provisions are not applicable in this case.


ORDER

The character of the appellant's discharge is a bar to receipt of VA benefits and the claim is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


